Entered: September 3rd, 2019
                               Case 19-13096      Doc 32     Filed 09/03/19     Page 1 of 6
Signed: August 30th, 2019

SO ORDERED




                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MARYLAND
                                             GREENBELT DIVISION

         IN RE:                                                 BCN#: 19-13096
         KIMBERLY DANIELLE SIMMONS
                Debtor                                          Chapter: 13

         WILMINGTON SAVINGS FUND SOCIETY,
         FSB, AS TRUSTEE OF STANWICH
         MORTGAGE LOAN TRUST A                                  CONSENT ORDER RESOLVING
         and its assignees and/or                               MOTION FOR RELIEF
         successors in interest,                                FROM STAY
                 Movant,
         v.
         KIMBERLY DANIELLE SIMMONS
                 Debtor
                 Respondents

                   This matter came on to be heard upon consideration of the Motion of Wilmington Savings

         Fund Society, FSB, as trustee of Stanwich Mortgage Loan Trust A for Relief from Automatic Stay

         of 11 USC 362 (a) as to certain real property at 3736 Wallingford Court, Waldorf, MD 20603; and

                   It appearing that the parties consent to the entry of this Order;

                   IT IS HEREBY ORDERED, that the automatic stay of 11 USC 362 (a) is hereby

         terminated so as to permit the Movant to commence foreclosure proceedings in accordance

         with applicable state law and pursuant to the terms of the deed of trust securing the Movant as

         to the real property designated as 3736 Wallingford Court, Waldorf, MD 20603.

                   IT IS FURTHER ORDERED, that the Movant shall forbear from exercising any rights to

         foreclosure under applicable law as to the subject real property provided that, and so long as,
                 Case 19-13096        Doc 32     Filed 09/03/19     Page 2 of 6



the Debtor performs under the note and security instrument and complies with the following

terms and conditions of this Order:

a)   The Debtor shall cure the post petition arrearage of $10,228.36, which amount includes

     payments from May 1, 2019 through August 1, 2019 in the amount of $2524.34 each, and

     includes $1,031.00 for legal fees and costs less debtor suspense of $900.00.

b)   The Debtor shall cure the arrearage of $10,228.36 by amending the Debtors Chapter 13

     plan within thirty (30) days of entry of this order. Movant will file an amended proof of claim

     outlying the post petition arrearage.

c)   In addition to curing the arrearage, the Debtor shall resume making regular monthly post

     petition payments due under the note beginning with the payment due September 1, 2019

     and continuing on the 1st day of each month thereafter.

d)   All payments made pursuant to this Order shall be applied first to reimburse the creditor

     for its attorney fees and costs (in connection with this motion), in the amount of $1,031.00.

     An additional amount of $100.00 may be obtained by the Secured Creditor for the attorney

     fees in the event that a valid Notice of Default is filed and\or Relief from the Automatic

     Stay is obtained for any reason. All further payments will be applied to the debt in the

     manner prescribed by the mortgage note and mortgage.

e)   To the extent the Debtor defaults in making the above specified cure or regular payments

     within the first sixty days of the cure period from the 1st day of September, 2019 through

     the first day of November, 2019; the Movant shall be immediately free to proceed with

     foreclosure of its security instrument; the forbearance provisions of this order will

     immediately terminate upon the failure to timely tender any and all payments within the

     first sixty days of this order and the filing of the Notice of Secured Creditor's Right to

     Commence Foreclosure Proceedings. It being understood between the parties that strict

     compliance provision is intended as good faith consideration for this order. Upon default
                 Case 19-13096       Doc 32     Filed 09/03/19     Page 3 of 6



     and termination of the forbearance provisions under this paragraph, the Movant shall file a

     Notice of Secured Creditor's Right to Commence Foreclosure Proceedings.

f)   If the debtor defaults upon payment under the terms of this order and if said default occurs

     outside of the sixty day period set forth in Paragraph "e" or if any payments which have

     been acknowledged in the calculation of the mortgage arrearage in this order, but which

     subsequently fail to clear and are dishonored, then the Movant shall:

•    mail to the Debtor and Debtor's counsel, and the Court, a notice setting forth the amount

     and nature of the default under the terms of this Order.

•    the Debtor may within twelve days of mailing the notice of default submit the required

     payment to bring the Debtor current pursuant to the terms of this order. Any cure of a

     notice of default must include all amounts set forth in the notice of default as well as any

     payments which have subsequently accrued under the terms of this order and are due at

     the time the cure payment is tendered.

g)   Acceptance of partial payment by the Secured Creditor during the cure period shall not

     constitute a satisfaction or waiver of the notice of default; the forbearance provisions of

     this order shall terminate on the expiration of the twelve day period in the absence of

     complete cure notwithstanding partial payment.

h)   If the default is not cured within the cure period, or if no response is filed to said notice,

     within twelve days of the mailing of the notice, which response denies the default

     specifically referencing the amounts paid by the Debtor(s) since the entry of the Order by

     check, money order, and by requesting a hearing, the forbearance provisions of this order

     shall terminate and the Secured Creditor shall be free to foreclose its security interest,

     upon the mailing of a Notice, to all parties and the Court, of Secured Creditor's right to

     foreclose its security instrument, Subsequent to such sale, the Secured Creditor may take

     all lawful actions in accordance with state law, to take possession of the property and

     shall, pursuant to Local Bankruptcy Rule 4001-3, provide a copy of the Report of Sale and
                  Case 19-13096         Doc 32     Filed 09/03/19   Page 4 of 6



      all Audits Reports to the Bankruptcy Trustee if there is a surplus over and above the debt

      owed to the foreclosing noteholder.

        IT IS FURTHER ORDERED AND AGREED that the Debtors right to cure shall be limited

to two (2) such opportunities and that upon the filing of a third default under the terms of the

order; there shall be no further opportunity to cure and the Secured Creditor may proceed to

foreclose its security interest in the subject real property.



        IT IS FURTHER ORDERED AND AGREED that should the instant case be converted

for any reason to a case under any other chapter of the bankruptcy code, or dismissed or

discharged, the Movant may immediately be free to exercise all rights provided by the security

instrument as the forbearance provisions of this order shall terminate upon conversion,

dismissal or discharge.




I ask for this:

/s/ Nicole Lipinski
____________________________________________
William M. Savage, Esquire
Federal I.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal I.D. Bar No. 14961
Thomas J. Gartner, Esquire
Federal I.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal I.D. Bar No. 22531
Malcolm B. Savage, III, Esquire
Federal I.D. Bar No. 20300
Nicole Lipinski, Esquire
Federal I.D. Bar No. 19283
Counsel for Movant
ecf@logs.com
                 Case 19-13096       Doc 32    Filed 09/03/19    Page 5 of 6




Seen; Agreed:

/s/ Kimberly D. Marshall
____________________________________________
Kimberly D. Marshall, Counsel for Debtor


       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and the signatures
represented by the /s/ Nicole Lipinski _ on the copy of the consent order submitted to the Court
reference the signatures of consenting parties obtained on the original consent order.

/s/ Nicole Lipinski_________
William M. Savage, Esquire
Kristine D. Brown, Esquire
Thomas J. Gartner, Esquire
Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
Nicole Lipinski, Esquire
             Case 19-13096     Doc 32     Filed 09/03/19     Page 6 of 6



                       Copies of this order are to be sent to:


KIMBERLY DANIELLE SIMMONS
3736 WALLINGFORD COURT
WALDORF, MD 20603

NANCY SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401

KIMBERLY D. MARSHALL
603 POST OFFICE ROAD
SUITE 209
WALDORF, MD 20602

SHAPIRO & BROWN, LLP
10021 BALLS FORD ROAD, SUITE 200
MANASSAS, VIRGINIA 20109



19-280828




                                 END OF ORDER
